DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	This Office Action is issued in response to the applicant’s amendment filed on June 21, 2021.3.	Claims 41-55, 57-74, 76-106, and 108-119 are pending, of which claim 41, 60, 79, and 80 are in independent form.4.	Claims 58, 77, 80, and 109 are amended.
5.	Claims the applicant cancels 1-40, 56, 75, and 107.6.	Claims 117-119 are newly added.7.	As a result of the applicant’s amendment, the previous 35 USC 101 rejection to claims 80, 93-106, and 108-116 are withdrawn in the instant Office Action.8.	Examiner has considered applicant’s arguments regarding the 35 U.S.C. 112(f) interpretation of the claims and finds these arguments persuasive. As such, the corresponding 35 U.S.C. 112(b) rejection has been withdrawn.
Response to Arguments
9.	Regarding the 35 U.S.C. 103 rejection for claims 41-55, 57-74, 76-106, and 108-119, the Applicant did not submit any arguments. No response needed in the absence of any argument.  
Information Disclosure Statement
10.	The information disclosure statement (IDS) submitted on October 19, 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
11.	Claims 117-119 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
12.	Claims 117-119 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims recite a very specific set of steps regarding the method for mapping multiple instances of same dataset and creates linkages between them in data management system by computer involves identifying graph components that matches database, and generate dataset matches list to make adjustment of data stored in a data storage system inputs. While data mapping and creates linkage themselves are known in the art, “applying one or more rules to the first data processing program and the second data processing program to identify a correspondence between the first component and the second component,” let alone “applying heuristics to the first dataset candidate and the second dataset candidate to identify one or more characteristics of data contained in the respective dataset 
                                                                                                                                                                  Double Patenting
13.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 41, 60, 79, and 20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 20, 39, and 40 of co-pending Application No. 12/628, 521. Although the claims at issue are not identical, they are not patentably distinct from each other because the all the limitations of the instant claim are recited in the co-pending claims and any different wording does not change the scope, such that the instant claims are patentably indistinct from the copending application claims.  	This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
	A comparison of claims 41, 60, 79, and 80 are made below as a representation of the patentable indistinctness:

Instant Application 16/902949
Co-pending Application 12/628521
41.    (New) A method including:            
receiving a specification of a first data processing program that receives data from at least one input dataset and outputs data to at least one output dataset;

           identifying a second dataset candidate, a representation of the second dataset candidate associated with the second data processing program, the second dataset candidate matching one or more criteria for identifying different versions of the first dataset;


         storing the indication received at the user interface in association with a data processing program that provides data to or receives data from the first dataset candidate or the second dataset candidate.

      60.    (New) A system for mapping data stored in a data storage system, the system including
        a memory for storing instructions;

           a data storage system storing a specification of a first data processing program that receives data from at least one input dataset and outputs data to at least one output dataset and storing a specification of a second data processing program that receives data from at least one input dataset and outputs data to at least one output dataset; 

       a mapper that identifies a first dataset candidate, a representation of the first dataset candidate associated with the first data processing program, the first dataset candidate matching one or more criteria for identifying different versions of a first dataset, and
    identifies a second dataset candidate, a representation of the second dataset candidate associated with the second 
        a user interface that receives an indication that the first dataset candidate and the second dataset candidate both represent the same dataset, and

 

      



 stores the indication received at the user interface in association with a data processing program that provides data to or receives data from the first dataset candidate or the second dataset candidate.
79.    (A system including:

a data storage system including at least one data storage device, the data storage system storing a specification of a first data processing program that receives data from at least one input dataset and outputs data to at least one output dataset and storing a specification of a second data processing program that receives data from at least one input dataset and outputs data to at least one output dataset;     means for
identifying a first dataset candidate, a representation of the first dataset candidate associated with the first data processing program, the first dataset candidate matching one or more criteria for identifying different versions of a first 
      identifying a second dataset candidate, a representation of the second dataset candidate associated with the second data processing program, the second dataset
candidate matching one or more criteria for identifying different versions of the first dataset;
means for providing a user interface to receive an indication that the first dataset candidate and the second dataset candidate both represent the same dataset; and





means for storing the indication received at the user interface in association with a 
   receive a specification of a first data processing program that receives data from at least one input dataset and outputs data to at least one output dataset;
   receive a specification of a second data processing program that receives data from at least one input dataset and outputs data to at least one output dataset;

         identify a second dataset candidate, a representation of the second dataset candidate associated with the second data processing program, the second dataset candidate matching one or more criteria for identifying different versions of the first dataset;

provide a user interface to receive an indication that the first dataset candidate and the second dataset candidate both represent the same dataset; and
     

store the indication received at the user interface in association with a data processing program that provides data to or receives data from the first dataset candidate or the second dataset candidate.

receiving a specification of a first data processing program that receives data from at least one input dataset and outputs data to at least one output dataset;

             identifying a first dataset candidate the first dataset candidate matching one or more criteria for identifying different versions of a first dataset the first data processing program including a first component which represents the first dataset candidate:

           identifying a second dataset candidate,  the second dataset candidate matching one or more criteria for identifying different versions of the first dataset, the second first data processing program including a second component which represents the second dataset candidate:
          presenting, at a user interface, an 
receiving, at the user interface, user input indicating that the first component and the second component  both represent copies of the same data contents; and
          storing the indication received at the user interface in association with a data processing program that provides data to or receives data from the first dataset candidate or the second dataset candidate.
       20. (Currently Amended) A system for mapping data stored in a data storage system, the system including: 	 a memory for storing instructions; 
       a mapper that identifies a first dataset candidate, the first dataset candidate matching one or more criteria for identifying different versions of a first dataset, the first data processing program including a first component which represents the first dataset candidate, and 	      identifies a second dataset candidate,  the second dataset candidate matching one or more criteria for 
 	receives user input indicating that the first component and the second component both represent copies of the same data contents, and
 	stores the indication received at the user interface in association with a data processing program that provides data to or receives data from the first dataset candidate or the second dataset candidate.

39.    (Currently Amended) A system including:a data storage system including at least one data storage device, the data storage system storing a specification of a first data processing program that receives data from at least one input dataset and outputs data to at least one output dataset and storing a specification of a second data processing program that receives data from at least one input dataset and outputs data to at least one output dataset;
means for:    identifying a first dataset candidate, the first dataset candidate matching one or more criteria for identifying different versions of a first dataset, the first data processing program including a first component which represents the first dataset candidate, and

means for presenting, at a user interface, an indication that the first component and the second component  both represent possible copies of the same data contents: 	
means for receiving, at the user interface, user input indicating that the first component and the second component both represent copies of the same data contents; and 	means for storing the indication received at the user interface in 

40. (Currently Amended) A non-transitory computer-readable storage device storing a computer program for mapping data stored in a data storage system, the computer program including instructions for causing a computer to: 	receive a specification of a first data processing program that receives data from at least one input dataset and outputs data to at least one output dataset; 	receive a specification of a second data processing program that receives data from at least one input dataset and outputs data to at least one output dataset; 	identify a first dataset 




Claim Rejections - 35 USC § 103
15.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
16.	Claim 41-50, 57-69, 76-101, and 108-116 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Gould et al. U.S. 2008/0256014 A1 (hereinafter Gould) in view of Goldenberg et al. U.S. 2009/0089630 A1 (hereinafter Goldenberg) further in view of further in view of Kneebone et al. U.S. 2010/0083237 A1 (hereinafter Kneebone).
Regarding claim 41, Gould discloses a method including: 	receiving a specification of a first data processing program that receives data from at least one input dataset and outputs data to at least one output dataset (Gould [0027, lines 14-19] where a transform unit of the system receives input records (Figure 1A, element 102) and generate an output (Figure 1A, element 114); 	receiving a specification of a second data processing program that receives data from at least one input dataset and outputs data to at least one output dataset (Gould [0027, lines 22-32] e.g. the simple computation graph 130 of FIG. 1B takes as input two data sets 132, 134 (for example, frequent flier data and flight reservation data), formats the data in each set in separate format components 136, 138 so they can be used together, and joins them in join component 140 to produce an output data set 142); and 	storing the indication received at the user interface in association with a data processing program that provides data to or receives data from the first dataset 
It would have been obvious to one of ordinary skill in the art at the time theinvention was made to combine the teachings of the cited references because the teaching of Kneebone an analogous art, would have Improves the analysis of the performance whether for optimization or for fault finding without extracting and analyzing large amounts of data. Enables the output of the two values individually and calculate the product on the system analyzing the trace data. 

Regarding claim 42, the rejection of claim 41 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a method, including presenting the first dataset candidate and the second dataset candidate over the user interface (Goldenberg [0016] one of the embodiment of Goldenberg system is providing a user interface for a user).

Regarding claim 43, the rejection of claim 41 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a method, including presenting over the user interface a list of possible mappings between datasets (Gould [0076] e.g. an input mapping table with one or more datasets), the mappings ordered according to a quantification of a match to the one or more criteria (Gould [0098 & 0163] where 
Regarding claim 44, the rejection of claim 43 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a method, wherein the list of possible mappings includes candidates that are more likely to be a version of a given dataset ordered higher in the list (Gould [0076 & 0080] a series of mapping tables list multiple variables for possible mapping).
Regarding claim 45, the rejection of claim 43 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a method, wherein one of the criteria is built into a mapper that identifies the first dataset candidate and the second dataset candidate (Gould [0078 & 0151] where the mapping implemented rules (criteria)).
Regarding claim 46, the rejection of claim 43 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a method, wherein one of the criteria is received from the user interface (Gould [0193 & Figure 1C, element 154] e.g. the interface can be extended to allow the user to incrementally retrain individual values).
Regarding claim 47, the rejection of claim 43 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a method, wherein at least one of the possible mappings indicates a component of a dataflow graph that represents one of the dataset candidates, and at least one of the possible mappings indicates a component of 
Regarding claim 48, the rejection of claim 47 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a method, wherein a sub-graph of a dataflow graph including multiple components represents one of the dataset candidates (Gould [0029 and See Figure 1C).
Regarding claim 49, the rejection of claim 48 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a method, wherein the sub-graph includes a data component (Gould 0029] where graph includes data component).

Regarding claim 50, the rejection of claim 48 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a method, wherein the sub-graph includes an executable component (Gould [0008 & 0027] e.g. the graph-based computation to be executed, when the component is activated).

Regarding claim 57, the rejection of claim 41 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a method, further including providing a format mapping between the first dataset candidate and the second dataset candidate (Gould [Figure 1B] where a format mapping performed).



Regarding claim 59, the rejection of claim 41 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a method, further including updating a stored mapping based on a change in at least one of the first dataset candidate or the second dataset candidate (Gould [0168] e.g. the mapped named in the including rule set can be changed).

Regarding claim 60, Gould discloses a system for mapping data stored in a data storage system, the  system including 	a memory for storing instructions (Gould [0250] e.g. including volatile and non-volatile memory and/or storage elements); 	a processor for executing the stored instructions (Gould [0250] e.g. at least one processor); 	a data storage system storing a specification of a first data processing program that receives data from at least one input dataset and outputs data to at least one output dataset (Gould [0027, lines 14-19] where a transform unit of the system receives input records (Figure 1A, element 102) and generate an output (Figure 1A, element 114) and storing a specification of a second data processing program that receives data from 
It would have been obvious to one of ordinary skill in the art at the time theinvention was made to combine the teachings of the cited references because the teaching of Kneebone an analogous art, would have Improves the analysis of the performance whether for optimization or for fault finding without extracting and analyzing large amounts of data. Enables the output of the two values individually and calculate the product on the system analyzing the trace data. 

Regarding claim 63, the rejection of claim 62 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a system, wherein the list of possible mappings includes candidates that are more likely to be a version of a given dataset ordered higher in the list (Gould [0076 & 0080] a series of mapping tables list multiple variables for possible mapping).
Regarding claim 64, the rejection of claim 62 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a system, wherein one of the 
Regarding claim 65, the rejection of claim 62 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a system, wherein one of the criteria is received by the user interface (Gould [0193 & Figure 1C, element 154] e.g. the interface can be extended to allow the user to incrementally retrain individual values).
Regarding claim 66, the rejection of claim 62 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a system, wherein at least one of the possible mappings indicates a component of a dataflow graph that represents one of the dataset candidates, and at least one of the possible mappings indicates a component of a dataflow graph that does not represent one of the dataset candidates (Gould [0015, 0027 & Figure 1A & 1B] where data flow represent one of the dataset candidate).
Regarding claim 67, the rejection of claim 66 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a system, wherein a sub-graph of a dataflow graph including multiple components represents one of the dataset candidates (Gould [0029 and See Figure 1C).

Regarding claim 69, the rejection of claim 67 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a system, wherein the sub-graph includes an executable component (Gould [0008 & 0027] e.g. the graph-based computation to be executed, when the component is activated).
Regarding claim 76, the rejection of claim 60 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a system, wherein the mapper generates a format mapping between the first dataset candidate and the second dataset candidate (Gould [Figure 1B] where a format mapping performed).
Regarding claim 77, the rejection of claim 60 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a system, wherein at least one of the mappings includes an identifier that points to a record in the data management system that keeps track of the first dataset candidate and the second dataset candidate (Gould [Figures 1A-1C] represents a data management system).
Regarding claim 78, the rejection of claim 62 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a system, wherein the mapper updates at least one of the mappings based on a change in the first dataset candidate 

Regarding claim 79, Gould discloses a system including: 	a data storage system including at least one data storage device, the data storage system storing a specification of a first data processing program that receives data from at least one input dataset and outputs data to at least one output dataset (Gould [0027, lines 14-19] where a transform unit of the system receives input records (Figure 1A, element 102) and generate an output (Figure 1A, element 114) and storing a specification of a second data processing program that receives data from at least one input dataset and outputs data to at least one output dataset (Gould [0027, lines 22-32] e.g. the simple computation graph 130 of FIG. 1B takes as input two data sets 132, 134 (for example, frequent flier data and flight reservation data), formats the data in each set in separate format components 136, 138 so they can be used together, and joins them in join component 140 to produce an output data set 142); and 	means for storing the indication received at the user interface in association with a data processing program that provides data to or receives data from the first dataset candidate or the second dataset candidate (Gould [0011] e.g. storing or outputting an indication of the output that will be generated).  	Gould does not clearly disclose means for identifying a first dataset candidate, a representation of the first dataset candidate associated with the first data processing program, the first dataset candidate matching one or more criteria for identifying 
It would have been obvious to one of ordinary skill in the art at the time theinvention was made to combine the teachings of the cited references because the 
Regarding claim 80, Gould discloses a non-transitory computer-readable storage device storing a computer program for mapping data stored in a data storage system, the computer program including instructions for causing a computer to: 	receive a specification of a first data processing program that receives data from at least one input dataset and outputs data to at least one output dataset (Gould [0027, lines 14-19] where a transform unit of the system receives input records (Figure 1A, element 102) and generate an output (Figure 1A, element 114); 	receive a specification of a second data processing program that receives data from at least one input dataset and outputs data to at least one output dataset (Gould [0027, lines 22-32] e.g. the simple computation graph 130 of FIG. 1B takes as input two data sets 132, 134 (for example, frequent flier data and flight reservation data), formats the data in each set in separate format components 136, 138 so they can be used together, and joins them in join component 140 to produce an output data set 142); and 	store the indication received at the user interface in association with a data processing program that provides data to or receives data from the first dataset candidate or the second dataset candidate (Gould [0011] e.g. stores data pertaining to data records about one or more entities from one or more information sources). 	Gould does not clearly disclose identify a first dataset candidate, a representation 

Regarding claim 82, the rejection of claim 41 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a method, wherein each version of the first dataset is stored in a different location associated with a data storage system (Gould [0207] where each dataset physical location identified).
Regarding claim 83, the rejection of claim 41 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a method, wherein each version of the first dataset is interpreted using a different data storage format (Gould 
Regarding claim 84, the rejection of claim 41 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a method, wherein each version of the first dataset is accessed using a parameter that varies between executions of the data processing program (Gould [0097-0098 & 0185-0188] where dataset are accessed using a parameters). 	Regarding claim 85, the rejection of claim 41 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a method, wherein at least one of the data processing programs includes a dataflow graph that includes nodes representing computations interconnected by links representing flows of data, the dataflow graph receiving a flow of data from the at least one input dataset and providing a flow of data to the at least one output dataset (Gould [0015] e.g. a component in a graph-based computation having data processing components connected by linking elements representing data flow). 
Regarding claim 86, the rejection of claim 41 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a method, wherein the first data processing program is a subgraph of a dataflow graph and the second data processing program is a subgraph of the dataflow graph (Gould [Figure 1A]) and the second data 
Regarding claim 87, the rejection of claim 60 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a system, wherein each version of the first dataset is associated with a different dataflow graph, dataflow graph subset, or executable component (Gould [0008 & 0027] e.g. the graph-based computation to be executed, when the component is activated).
Regarding claim 88, the rejection of claim 60 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a system, wherein each version of the first dataset is stored in a different location associated with the data storage system (Gould [0207] where each dataset physical location identified).
Regarding claim 89, the rejection of claim 60 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a system, wherein each version of the first dataset is interpreted using a different data storage format (Gould [0008] where a transformation process implemented).
Regarding claim 90, the rejection of claim 60 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a system, wherein each version of the first dataset is accessed using a parameter that varies between executions of the 
Regarding claim 91, the rejection of claim 60 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a system, wherein at least one of the data processing programs includes a dataflow graph that includes nodes representing computations interconnected by links representing flows of data, the dataflow graph receiving a flow of data from the at least one input dataset and providing a flow of data to the at least one output dataset (Gould [0015] e.g. a component in a graph-based computation having data processing components connected by linking elements representing data flow).
Regarding claim 92, the rejection of claim 60 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a system, wherein the first data processing program is a subgraph of a dataflow graph and the second data processing program is a subgraph of the dataflow graph (Gould [Figure 1A]) and the second data processing program is a subgraph of the dataflow graph (Gould [Figure 1B]).

Regarding claim 93, the rejection of claim 80 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a computer-readable storage device, the computer program including instructions for causing a computer to present the first dataset candidate and the second dataset candidate over the user interface 
Regarding claim 94, the rejection of claim 80 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a computer-readable storage device, the computer program including instructions for causing a computer to present over the user interface a list of possible mappings between datasets (Gould [0076] e.g. an input mapping table with one or more datasets), the mappings ordered according to a quantification of a match to the one or more criteria (Gould [0098 & 0163] where mapping matches set of rules, where examiner equates set of rules with the claim one or more criteria).
Regarding claim 95, the rejection of claim 94 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a computer-readable storage device, wherein the list of possible mappings includes candidates that are more likely to be a version of a given dataset ordered higher in the list (Gould [0076 & 0080] a series of mapping tables list multiple variables for possible mapping).
Regarding claim 96, the rejection of claim 94 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a computer-readable storage device, wherein one of the criteria is built into a mapper that identifies the first dataset candidate and the second dataset candidate (Gould [0078 & 0151] where the mapping 
Regarding claim 97, the rejection of claim 94 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a computer-readable storage device, wherein one of the criteria is received from the user interface (Gould [0193 & Figure 1C, element 154] e.g. the interface can be extended to allow the user to incrementally retrain individual values).
Regarding claim 98, the rejection of claim 94 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a computer-readable storage device, wherein at least one of the possible mappings indicates a component of a dataflow graph that represents one of the dataset candidates, and at least one of the possible mappings indicates a component of a dataflow graph that does not represent one of the dataset candidates (Gould [0015, 0027 & Figure 1A & 1B] where data flow represent one of the dataset candidate).
Regarding claim 99, the rejection of claim 98 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a computer-readable storage device, wherein a sub-graph of a dataflow graph including multiple components represents one of the dataset candidates (Gould [0029 and See Figure 1C).


Regarding claim 101, the rejection of claim 99 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a computer-readable storage device, wherein the sub-graph includes an executable component (Gould [0008 & 0027] e.g. the graph-based computation to be executed, when the component is activated).

Regarding claim 108, the rejection of claim 80 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a computer-readable storage device, the computer program including instructions for causing a computer to provide a format mapping between the first dataset candidate and the second dataset candidate (Gould [Figure 1B] where a format mapping performed).
Regarding claim 109, the rejection of claim 80 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a computer-readable storage device, wherein at least one of the mappings includes an identifier that points to a record in the data management system that keeps track of the first dataset candidate and the second dataset candidate (Gould [Figures 1A-1C] represents a data management system).

Regarding claim 111, the rejection of claim 80 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a computer-readable storage device, wherein each version of the first dataset is associated with a different dataflow graph, dataflow graph subset, or executable component (Gould [0008 & 0027] e.g. the graph-based computation to be executed, when the component is activated).
Regarding claim 112, the rejection of claim 80 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a computer-readable storage device, wherein each version of the first dataset is stored in a different location associated with the data storage system (Gould [0207] where each dataset physical location identified).
Regarding claim 113, the rejection of claim 80 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a computer-readable storage device, wherein each version of the first dataset is interpreted using a different data storage format (Gould [0008] where a transformation process implemented).

Regarding claim 115, the rejection of claim 80 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a computer-readable storage device, wherein at least one of the data processing programs includes a dataflow graph that includes nodes representing computations interconnected by links representing flows of data, the dataflow graph receiving a flow of data from the at least one input dataset and providing a flow of data to the at least one output dataset (Gould [0015] e.g. a component in a graph-based computation having data processing components connected by linking elements representing data flow).
Regarding claim 116, the rejection of claim 80 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a computer-readable storage device, wherein the first data processing program is a subgraph of a dataflow graph and the second data processing program is a subgraph of the dataflow graph (Gould [Figure 1A]) and the second data processing program is a subgraph of the dataflow graph (Gould [Figure 1B]).

s 51-55, 70-74, and 102-106 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Gould et al. U.S. 2008/02556014 A1 (hereinafter Gould) in view of Goldenberg et al. U.S. 2009/0089630 A1 (hereinafter Goldenberg),and further in view of Kneebone et al. U.S. 2008/0083237 A1 (hereinafter Kneebone), as applied to claims 41-50, 57-69, 76-101, and 108-116 above, and further in view of Kleist et al. U.S. 2008/0162384 A1 (hereinafter Kleist).

Regarding claim 51, the rejection of claim 41 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone does not clearly disclose a method, wherein identifying a first dataset candidate and a second dataset candidate includes using heuristics for determining if the first dataset candidate has one or more characteristics in common with the second dataset candidate.
However, Kleist discloses a method, wherein identifying a first dataset candidate and a second dataset candidate includes using heuristics for determining if the first dataset candidate has one or more characteristics in common with the second dataset candidate (Kleist [0025] e.g. heuristic rules may be defined and evaluated for any given training data set).
It would have been obvious to one of ordinary skill in the art at the time theinvention was made to combine the teachings of the cited references because the teaching of Kleist, an analogous art, would have allowed Gould, Goldenberg, and Kneebone system effectively analyzes the data of the organization to provide valuable information of expertise and social relationship based on past events and make recommendations or predictions for on-demand tasks in the organization. 

Regarding claim 52, the rejection of claim 41 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone does not clearly disclose a method, wherein the characteristics include the quantity of bytes and records in a representation of one of the dataset candidates.
However, Kleist discloses a method, wherein the characteristics include the quantity of bytes and records in a representation of one of the dataset candidates (Kleist [0025] e.g. a data set characteristic (e.g., size), an author, and other specified portions or characteristics of a data set). 	It would have been obvious to one of ordinary skill in the art at the time theinvention was made to combine the teachings of the cited references because the teaching of Kleist, an analogous art, would have allowed Gould, Goldenberg, and Kneebone system preventing difficult static weighting across many document and the distributions involving all detected features in an input data sets. As a result, a more accurate classification system is provided by integrating statistical classification and heuristic classification.
 	Regarding claim 53, the rejection of claim 51 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a method, wherein the characteristics include the name of a representation of one of the dataset candidates (Gould [0061] e.g. attributes may include a name).



Regarding claim 55, the rejection of claim 51 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone discloses a method, wherein the characteristics include the data format of a representation of one of the dataset candidates (Gould [0027] where dataset represent multiple format).
Regarding claim 70, the rejection of claim 60 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone does not clearly disclose a system, wherein identifying a first dataset candidate and a second dataset candidate includes using heuristics for determining if the first dataset candidate has one or more characteristics in common with the second dataset candidate.
However, Kleist discloses a system, wherein the mapper uses heuristics for determining if the first dataset candidate has one or more characteristics in common with the second dataset candidate (Kleist [0025] e.g. heuristic rules may be defined and evaluated for any given training data set). 	It would have been obvious to one of ordinary skill in the art at the time theinvention was made to combine the teachings of the cited references because the teaching of Kleist, an analogous art, would have allowed Gould, Goldenberg, and 

Regarding claim 71, the rejection of claim 60 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone does not clearly disclose a system, wherein the characteristics include the quantity of bytes and records in a representation of one of the dataset candidates. 	However, Kleist discloses a system, wherein the characteristics include the quantity of bytes and records in a representation of one of the dataset candidates (Kleist [0025] e.g. a data set characteristic (e.g., size), an author, and other specified portions or characteristics of a data set). 	It would have been obvious to one of ordinary skill in the art at the time theinvention was made to combine the teachings of the cited references because the teaching of Kleist, an analogous art, would have allowed Gould, Goldenberg, and Kneebone system preventing difficult static weighting across many document and the distributions involving all detected features in an input data sets. As a result, a more accurate classification system is provided by integrating statistical classification and heuristic classification. 	Regarding claim 72, the rejection of claim 70 is hereby incorporated by reference, Gould, Goldenberg, Kneebone, and Kleist discloses a system, wherein the characteristics include the name of a representation of one of the dataset candidates 
Regarding claim 73, the rejection of claim 70 is hereby incorporated by reference, Gould, Goldenberg, Kneebone, and Kleist discloses a system, wherein the characteristics include the date of creation of a representation of one of the dataset candidates (Gould [0080 & 0185] e.g. type of the parameter (string, decimal, date or date time).
Regarding claim 74, the rejection of claim 70 is hereby incorporated by reference, Gould, Goldenberg, Kneebone, and Kleist discloses a system, wherein the characteristics include the data format of a representation of one of the dataset candidates Gould [0027] where dataset represent multiple format).
Regarding claim 102, the rejection of claim 80 is hereby incorporated by reference, Gould, Goldenberg, and Kneebone does not clearly disclose a system, wherein identifying a first dataset candidate and a second dataset candidate includes using heuristics for determining if the first dataset candidate has one or more characteristics in common with the second dataset candidate.
However, Kleist discloses a computer-readable storage device, wherein identifying a first dataset candidate and a second dataset candidate includes using heuristics for determining if the first dataset candidate has one or more characteristics in 
It would have been obvious to one of ordinary skill in the art at the time theinvention was made to combine the teachings of the cited references because the teaching of Kleist, an analogous art, would have allowed Gould, Goldenberg, and Kneebone system effectively analyzes the data of the organization to provide valuable information of expertise and social relationship based on past events and make recommendations or predictions for on-demand tasks in the organization. 

Regarding claim 103, the rejection of claim 102 is hereby incorporated by reference, Gould, Goldenberg, Kneebone, and Kleist does not discloses a computer-readable storage device, wherein the characteristics include the quantity of bytes and records in a representation of one of the dataset candidates (Kleist [0025] e.g. a data set characteristic (e.g., size), an author, and other specified portions or characteristics of a data set). 	However, Kleist discloses a computer-readable storage device, wherein the characteristics include the quantity of bytes and records in a representation of one of the dataset candidates (Kleist [0025] e.g. a data set characteristic (e.g., size), an author, and other specified portions or characteristics of a data set).
 	It would have been obvious to one of ordinary skill in the art at the time theinvention was made to combine the teachings of the cited references because the teaching of Kleist, an analogous art, would have allowed Gould, Goldenberg, and Kneebone system preventing difficult static weighting across many document and the 
                                                           	Regarding claim 104, the rejection of claim 102 is hereby incorporated by reference, Gould, Goldenberg, Kneebone, and Kleist discloses a computer-readable storage device, wherein the characteristics include the name of a representation of one of the dataset candidates (Gould [0061] e.g. attributes may include a name).
Regarding claim 105, the rejection of claim 102 is hereby incorporated by reference, Gould, Goldenberg, Kneebone, and Kleist discloses a computer-readable storage device, wherein the characteristics include the date of creation of a representation of one of the dataset candidates (Gould [0080 & 0185] e.g. type of the parameter (string, decimal, date or date time).
 	Regarding claim 106, the rejection of claim 102 is hereby incorporated by reference, Gould, Goldenberg, Kneebone, and Kleist discloses a computer-readable storage device, wherein the characteristics include the data format of a representation of one of the dataset candidates (Gould [0027] where dataset represent multiple format).Conclusion
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156